DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 17A, 17B, 17C, 17D, 17E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17a, 17b, 17c, 17d, 17e.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1780693, Yazel.
	In regards to claim 1, in Figure 2 and paragraphs detailing said figure, Yazel discloses an articulated joint comprising: a seal (13) including a first seal end and a second seal end; a socket (9) including a first socket end and a second socket end; wherein the first seal end is inserted into the second socket end to define a sealed engagement when the boom is unfolded during use and is removed from the socket to open and unseal the seal and the socket when the boom is folded for transportation.
	Note, the agricultural dry product applicator allowing product conveying tubes of a boom of the dry product applicator is not considered part of the claimed invention.
In regards to claim 2, in Figure 2 and paragraphs detailing said figure, Yazel discloses the seal includes a first seal section at the first seal end that selectively engages the socket and is at least one of compressible and rotatable with respect to the socket and a second seal section at the second seal end.
	In regards to claim 3, in Figure 2 and paragraphs detailing said figure, Yazel discloses the first seal section is a donut-like shape presenting a curved surface to engage the socket, and wherein the second seal section includes a collar portion and a rim portion.
	In regards to claim 4, in Figure 2 and paragraphs detailing said figure, Yazel discloses the socket includes a first socket section and a second socket section.
	In regards to claim 5, in Figure 2 and paragraphs detailing said figure, Yazel discloses the first socket section is an annular ring and the second socket section is a cone-like shape extending from and having a larger diameter than the first socket section.
In regards to claim 6, in Figure 2 and paragraphs detailing said figure, Yazel discloses the joint includes a first seal section and a second seal section, the first seal section is a donut-like shape, while the second seal section includes a collar portion and a rim portion; wherein the socket is rigid and supports the compressible seal thereby allowing the seal to flex and pivot within the socket and still allowing the joint to retain a substantially airtight seal.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3073609, Hamilton.
	In regards to claim 9, in Figures 1-5 and paragraphs detailing said figure, Hamilton discloses an articulated joint comprising: a joint seal (4, 12) with a first seal end defining a first seal section and a second seal end defining a second seal section; wherein the first seal section (4) is a donut-like shape with a curved outer surface; wherein the second seal section (12) includes a collar portion and a rim portion (5), the collar portion projecting away from the first seal section and extending towards the second seal end, the rim portion further projecting away from the collar portion towards the second seal end; a joint socket that includes a first joint socket end and a second joint socket end, the joint socket further including a first socket portion, a socket shoulder portion (10), and a second socket portion; wherein the first socket portion is arranged at the first joint socket end; wherein the socket shoulder portion is arranged adjacent to and abuts the first socket portion and the second socket portion; wherein the second socket portion is arranged at the second joint socket end and is adjacent to and abuts the socket shoulder portion; wherein the seal engages with the joint socket to form a substantially airtight seal in between the first seal section and the socket shoulder portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazel.
	In regards to claims 7 and 8, Yazel discloses the claimed invention except for the socket being made from a stainless steel material, and the seal being made from a polyurethane material. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the socket from a stainless steel material and the seal from a polyurethane material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton.
	In regards to claims 9 and 10, Hamilton discloses the claimed invention except for the socket being made from a stainless steel material, and the seal being made from a polyurethane material. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the socket from a stainless steel material and the seal from a polyurethane material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose an agricultural application implement comprising: a frame including at least one boom capable of being folded for transportation, the at least one boom including a series of boom tube segments with at least two boom tube segments being connected by a joint, the joint comprising: a seal and a socket; wherein the seal defines a compressible seal body and includes a first seal section and a second seal section, the second seal section having a collar portion and a rim portion; wherein the socket defines a rigid socket body and includes a first socket section and a second socket section; wherein the first seal section and second socket section are configured so that the first seal section and second socket section are engaged when the boom is extended during use and separated when the boom is folded for transportation; and wherein the least two boom tube segments include: a first boom tube segment with the socket mounted to a first boom tube segment; a second boom tube segment with the seal mounted to a second boom tube segment, the seal and socket being selectively engageable to create a substantially airtight joint between the first boom tube segment and the second boom tube segment when the boom is extended during use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679